Exhibit 10.24

Compensatory Arrangements with Non-Management Directors

 

Annual Retainer    $50,000 Additional Annual Retainer for Audit Committee Chair
   $10,000 Additional Annual Retainer for Other Committee Chairs    $7,500
Additional Annual Retainer for Chairman of the Board    $150,000 Board Meeting
Attendance Fees    $750 per meeting (applicable to TECO Energy, Inc. and Tampa
Electric Company Board meetings) Committee Meeting Attendance Fees    $1,500 per
meeting Restricted Stock    Annual grant of 3,000 shares, which vest in one
installment on the first anniversary of the date of grant

TECO Energy, Inc. also pays for or reimburses directors for their
meeting-related expenses.